Error is assigned on a judgment in the court of Verge, that the plaintiff declared on a trespass at St. Martin infra jurisdictionem, and onnon culp. pleaded, there was a venire facias from St. Martin praedict. *Page 787 
without saying infra jurisdictionem. And this being a court which is removed with the King's residence, it may be that St. Martin was *within its jurisdiction at the time of the contract and the declaration, and out
of it when the venire facias was awarded, which is two months after. Therefore they ought to have said infra jurisdictionem, as in the declaration.
DODERIDGE and JONES, JJ., held it was error. Noy, 96.